Title: From George Washington to John Hancock, 16 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs at Col. Roger Morris’s House Septr 16th 1776

On Saturday about Sunset Six more of the Enemy’s Ships, One or Two of which were men of War; passed between Governors Island & Red Hook and went up the East River to the Station taken by those mentioned in my Last—In half an Hour, I received Two Expresses, One from Col. Serjeant at Horn’s Hook (Hell Gate) giving an Account that the Enemy to the amount of Three or Four Thousand had marched to the River & were embarking for Barns’s or Mont[r]esors Island where Numbers of them were then Incamped; the other from Genl Mifflin, that uncommon & formidable movements were discovered among the Enemy, which being confirmed by the Scouts I had sent out, I proceeded to Harlem where It was supposed, or at Morisania opposite to It, the principal attempt to land would be made—However Nothing remarkable happened that night—But in the morning they began their Operations—Three Ships of War came up the North River as high [as] Bloomingdale which put a total stop to the removal by Water of any more of our provision &c. and about Eleven OClock those in the East River began a most severe and Heavy Cannonade to scour the Grounds and cover the landing of their Troops between Turtle-Bay and the City, where Breast Works had been thrown up to oppose them. As soon as I heard the Firing, I road with all possible dispatch towards the place of landing when to my great surprize and Mortification I found the Troops that had been posted in the Lines retreating with the utmost precipitation and those ordered to support them, parson’s & Fellows’s Brigades, flying in every direction and in the greatest confusion, notwithstanding the exertions of their Generals to form them. I used every means in my power to rally and get them into some order but my attempts were fruitless and ineffectual, and on the appearance of a small party of the Enemy, not more than Sixty or Seventy, their disorder increased and they ran away in the greatest

confusion without firing a Single Shot—Finding that no confidence was to be placed in these Brigades and apprehending that another part of the Enemy might pass over to Harlem plains and cut off the retreat to this place, I sent orders to secure the Heights in the best manner with the Troops that were stationed on and near them, which being done, the retreat was effected with but little or no loss of Men, tho of a considerable part of our Baggage occasioned by this disgracefull and dastardly conduct—Most of our Heavy Cannon and a part of our Stores and provisions which we were about removing was unavoidably left in the City, tho every means after It had been determined in Council to evacuate the post, had been used to prevent It. We are now encamped with the Main body of the Army on the Heights of Harlem where I should hope the Enemy would meet with a defeat in case of an Attack, If the Generality of our Troops would behave with tolerable bravery, but experience to my extreme affliction has convinced me that this is rather to be wished for than expected; However I trust, that there are many who will act like men, and shew themselves worthy of the blessings of Freedom. I have sent out some reconoitring parties to gain Intelligence If possible of the disposition of the Enemy and shall inform Congress of every material event by the earliest Opportunity. I have the Honor to be with the highest respect Sir Your Most Obedt Sert.
